DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/27/2021. As directed by the amendment: Claims 1-3, 15, 17, and 21 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-23 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been fully considered and are persuasive.  Applicant argues that Podaima does not disclose the amendments to the independent claims. Examiner agrees, and the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nettie (US 3215395). Nettie discloses parallel first and second inner surfaces and parallel first and second outer surfaces (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-6, 13-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nettie (US 3215395).
Regarding Claim 1, Nettie discloses a flow controller for intravenous (IV) tubing, the flow controller comprising: a first structural member (roller (9); Fig.1), comprising: a first outer surface (see below); and a first inner surface (see below) disposed at an angle to the first outer surface (the first inner and outer surfaces are angled with respect to each as seen below); and a second structural member (body (1)), comprising: a second outer surface (see below) parallel to the first outer surface of the first structural member (the roller (9) moves, so the first outer surfaces are always parallel to the second outer surfaces of the body (1) as seen below); and a second continuous inner surface (see below) disposed at an angle to the second outer surface (the second inner and outer surfaces are angled with respect to each other as seen below) and parallel to the first inner surface of the first structural member (the first and second inner surfaces are parallel to each other, since the roller moves along an angle parallel to the second continuous inner surface as seen below), the first (9) and second (1) structural members defining a cavity (passage (7)) therebetween for a portion of the tubing (flexible tube (2)), wherein the first structural member is linearly slidable along a length of the tubing to compress at least part of the portion of the tubing to control flow of a medical fluid through the tubing (column 2, lines 30-44).

    PNG
    media_image1.png
    400
    431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    438
    365
    media_image2.png
    Greyscale








Regarding Claim 2, Nettie discloses the flow controller of claim 1, and further discloses wherein the first inner surface (see above) of the first structural member defines a portion of the cavity on a first side (lower outer side of the tube (2)) of the tubing (the first inner surface of the roller (9) defines a portion of the passage (7) on a lower outer side of the tube (2) as seen in Fig.2), and the second continuous inner surface (see above) of the second structural member defines a portion of the cavity on a second side (upper outer side of the tube (2)) of the tubing (the second continuous inner surface of the body (1) defines a portion of the passage (7) on an upper outer side of the tube (2) as seen in Fig.2).
Regarding Claim 3, Nettie discloses the flow controller of claim 2, and further discloses wherein the first inner surface (see above) is a ramped first surface (the first inner surface is inclined/ramped in a first surface as seen above) and the second continuous inner surface is a ramped second surface (the second continuous inner surface is inclined/ramped in a second surface as seen above), and wherein the ramped first surface is parallel to the ramped second surface at all positions of the linearly slidable first structural member relative to the second structural member (as the roller (9) moves the first inner surface is always parallel to the second continuous inner surface, since the roller has flat sides as seen above and Fig.2).
Regarding Claim 4, Nettie discloses the flow controller of claim 3, and further discloses wherein the linearly slidable first structural member (9) has an open position (right-hand position of the roller (9) in Fig.2) at which the tubing is uncompressed within the cavity and a closed position (left-hand position of the roller (9) in Fig.2), linearly separated from the open position, in which the portion of the tubing is compressed between the ramped first surface and the ramped second surface to stop flow of the medical fluid through the tubing (column 2, lines 30-44).
Regarding Claim 5, Nettie discloses the flow controller of claim 4, and further discloses  wherein the linearly slidable first structural member (9) is continuously slidable between the open position (right-hand position of the roller in Fig.2) and the closed position (left-hand position of the roller in Fig.2), and wherein each intermediate position (the position between the open and closed positions where the flat outer surface of the roller (9) is pressing the tube (2) between the ramped surfaces) of the linearly slidable first structural member between the open position and the closed position is associated with an intermediate compression of the portion of the tubing between the ramped first surface and the ramped second surface to set a corresponding intermediate flow rate through the tubing (column 2, lines 46-59).
Regarding Claim 6, Nettie discloses the flow controller of claim 5, and further discloses wherein the linearly slidable first structural member (9) is configured to slide along a rail (slot (8)) relative to the second structural member (1) in response to a pressure from a user's finger on an outer surface of the first structural member (For instance, as shown in FIGURE 1, the device could be manipulated by grasping it from the right side, placing the third .
Regarding Claim 13, Nettie discloses the flow controller of claim 1, and further discloses comprising a hard stop (see below) on the second structural member (the slot (8) is located on the side walls of the body (1) as seen in Figs.1-2) to indicate and hold the first structural member in a closed position (the edge of the slot (8) (hard stop) holds the roller (9) in all positions so that the roller does not disengage from the body (1)).

    PNG
    media_image3.png
    328
    537
    media_image3.png
    Greyscale






Regarding Claim 14, Nettie discloses the flow controller of claim 1, and further discloses wherein the flow controller is part of an IV set (column 1, lines 8-14) and the tubing is configured for conveying a medical fluid from a container to a catheter assembly (the flexible tube (2) is fully capable of delivering a drug from a container to a catheter, since the tube (2) receives fluid (13)).
Regarding Claim 21, Nettie discloses an intravenous (IV) set, comprising: a flow controller configured to be coupled to medical tubing, wherein the flow controller comprises: 5Application No.: 16/359,695 Reply to Office Action of August 17, 2021first (9) and second (1) structural members that define a cavity (7) therebetween for receiving a portion of the medical tubing (2) (the passage (7) located between the roller (9) and the body (1) where a flexible tube (2) is inserted as seen in Fig.2), the first structural member (9) having a first continuous outer surface (see above) and a first inner surface (see above) disposed at an angle to the first outer surface(the first inner and continuous outer surfaces are angled with respect to each as seen above), and the second structural member (1) having a second continuous outer surface (see above) parallel to the first continuous outer surface (the roller (9) moves, so the first continuous outer surfaces are always parallel to the second continuous outer surfaces of the body (1) as seen below) and a second continuous inner surface (see above) parallel to the first inner surface (the first and second continuous inner surfaces are parallel to each other, since the roller moves along an angle parallel to the second continuous inner surface as seen below), wherein the first structural member (9) is linearly slidable relative to the second structural member (column 2, lines 30-44), in a direction that is non-perpendicular to the second structural member (the roller (9) moves in a direction parallel to the inner side of the body (1) as seen above and Fig.2), and wherein a size of the cavity is reduced as the first structural member is slid relative to the second structural member (the size of passage (7) is reduced when the roller moved from the right-handed position (first position) to the left-handed position (second position) as seen in Fig.2).

Allowable Subject Matter
Claims 7-12 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claim 7 would be allowable for disclosing a flow controller comprising a rotary control member coupled to the first structural member wherein rotation of the rotary control member causes the first structural member to linearly slide along a rail relative to the second structural member.
Nettie fails to disclose the rotary control member that causes the first structural member to linearly slide.
However, it would be improper hindsight to modify Nettie to modify the rotary control member as this would change the principle mode of the operation of the device in Nettie.
Claims 8-12 would be considered allowable for depending on claim 7.

Claim 22 would be allowable for disclosing a third structural member coupled between the cavity and one of the first or second structural members wherein the third structural member comprises a friction-reducing surface in a portion of the cavity.
Nettie fails to disclose a third structural member coupled to the cavity and one of the first or second structural members wherein the third structural member has a friction-reducing surface.
However, it would be improper hindsight to modify Nettie to modify a third structural member as this would change the principle mode of the operation of the device in Nettie.
Claim 23 would be considered allowable for depending on claim 22.
Therefore, the features in claims 7-12 and 22-23 are considered allowable.


Claims 15 is allowable  because the prior art of record fails to for disclose either singly or in combination the claimed flow controller for intravenous tubing comprising a yoke with a linear slot, a wheel with a pin, and a transfer structure coupled to the yoke.
Regarding Claim 15, Nettie fails to teach among all the limitations or render obvious a flow controller having a yoke with a linear slot, a wheel with a pin, and a transfer structure coupled to the yoke, in combination with the structure and function as claimed.
Claims 16-20 are allowed due to their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783